Per Curiam.

It is well settled that:
“The filing of an application for rehearing before the Public Utilities Commission is a jurisdictional prerequisite to an error proceeding from the order of the Commission to this Court, and only such matters as are set forth in such application can be urged or relied upon in an error proceeding in this Court.” Paragraph six of the syllabus in Travis v. Pub. Util. Comm. (1931), 123 Ohio St. 355.
It is uneontroverted that appellant has failed to file án application for rehearing of the commission’s order of January 11, 1978. Thus, an appeal from that order by appellant is improper.
Further, appellant was never made a party to the December 7, 1977, order'from which it has appealed. In Harrison v. Pub. Util. Comm. (1938), 134 Ohio St. 346, 347, this court held:
“Unless a statute otherwise, provides it is fundamental that no one can appeal from an order [of the commission] to which he is not a party.”
R. C. 4903.13 provides:
“A final order made by the public utilities commission shall be reversed, vacated, or modified by the supreme court on appeal, if, upon consideration of the record, such court is of the opinion that such order was unlawful or unreasonable.
“The proceeding to obtáin such reversal, vacation, or modification shall be by notice of appeal, filed with the public utilities commission by any party to the proceeding *78before it, against the commission, setting forth the order appealed from and the errors complained of. * * (Emphasis added.)
Accordingly, the appeal is dismissed.

Appeal dismissed.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney and Whiteside, JJ., concur.
Holmes, J., not participating.
Whiteside, J., of the Tenth Appellate District, sitting for Locher, J.